EXHIBIT 10.1
 
AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
This Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 29th day of June, 2006, by and between SILICON
VALLEY BANK (“SVB”), in its capacity as Agent (“Agent”) and as a lender, KEYBANK
NATIONAL ASSOCIATION (“Key”; and collectively with SVB, the “Lenders”) and
PERFICIENT, INC., PERFICIENT GENESIS, INC., PERFICIENT CANADA CORP., PERFICIENT
MERITAGE, INC., PERFICIENT ZETTAWORKS, INC., PERFICIENT IPATH, INC. and
PERFICIENT VIVARE, INC. (collectively, the “Existing Borrowers”) and PERFICIENT
BAY STREET, LLC and PERFICIENT INSOLEXEN, LLC (collectively, the “New
Borrowers;” together with the Existing Borrowers, the “Borrowers” and each,
individually, a “Borrower”), jointly and severally, each with its principal
place of business at 1120 S. Capital of Texas Highway, Building 3, Suite 220,
Austin, Texas 78746.
 
RECITALS
 
A.  Lenders and the Existing Borrowers have entered into that certain Amended
and Restated Loan and Security Agreement dated as of June 3, 2005 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).
 
B.  Lenders have extended credit to the Existing Borrowers, and wish to extend
credit to the New Borrowers, for the purposes permitted in the Loan Agreement.
 
C.  Borrowers have requested that Lenders amend the Loan Agreement to (i)
increase the amount available to be borrowed under the Acquisition Line, (ii)
increase the amount available to be borrowed under the Revolving Line, and (iii)
make certain other revisions to the Loan Agreement as more fully set forth
herein.
 
D.  Lenders have agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.  Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 

--------------------------------------------------------------------------------


 
2.  Amendments to Loan Agreement.
 
2.1  All references in the Loan Documents to a “Borrower” or to “Borrowers”
shall mean and include each New Borrower.
 
2.2  Section 2.1.1 (Revolving Advances). Section 2.1.1(a) hereby is amended and
restated in its entirety and replaced with the following:
 
“(a) Subject to the terms and conditions of this Agreement, each Lender shall,
pro rata according to that Lender’s Pro Rata Share of the Committed Revolving
Line, make Advances not exceeding (i) the lesser of (A) the Committed Revolving
Line or (B) the Borrowing Base, minus (ii) the outstanding principal balance of
the Advances, the amount of all outstanding Letters of Credit (including drawn
but unreimbursed Letters of Credit) and all unpaid amounts utilized for Cash
Management Services. Amounts borrowed under this Section may be repaid and
reborrowed during the term of this Agreement.”
 
2.3  Section 2.1.1 (Revolving Advances). Section 2.1.1(b) hereby is amended and
restated in its entirety and replaced with the following:
 
“(b) To obtain an Advance, Borrowers must deliver to Agent by facsimile by 12:00
p.m. California time at least one (1) Business Day before the Advance is to be
made, the Payment/Advance Form attached as Exhibit B (a “Payment/Advance Form”).
Agent shall notify Lenders of Borrowers’ request for such Advance on the date of
Agent’s receipt of such request. Not later than 12:00 p.m., California time, on
the date specified for any Advance (which must be a Banking Day), each Lender
shall make its Pro Rata Share of the Advance in immediately available funds
available to the Agent at the Agent's office. If Borrowers satisfy the
conditions for an Advance specified herein and Lenders deliver the requested
funds to Agent, Agent will disburse such Advance by internal transfer to a
Borrower’s deposit account with SVB on the Funding Date. Lenders may make
Advances under this Agreement without instructions if the Advances are necessary
to meet Obligations which have become due.”
 
2.4  All references to “SVB” in Section 2.1.1(c) hereby are amended and replaced
with “Lenders”.
 
2.5  Section 2.1.1 (Revolving Advances). Section 2.1.1(d) hereby is amended and
restated in its entirety and replaced with the following:
 
“(d) Lenders’ obligation to make Advances hereunder will terminate if, in
Agent’s good faith judgment (in consultation with the Lenders), there has been a
material adverse change in the general affairs, management, results of
operation, condition (financial or otherwise) or the prospect of repayment of
the Obligations, or there has been any material adverse deviation by Borrowers
from the most recent business plan of Borrowers presented to and accepted by
Agent prior to the execution of this Agreement.”
 
2

--------------------------------------------------------------------------------


 
2.6  Section 2.1.3 (Acquisition Term Loan Facility). Section 2.1.3(a) hereby is
amended and restated in its entirety and replaced with the following:
 
“(a) Subject to the terms and conditions of this Agreement, each Lender shall,
pro rata according to that Lender’s Pro Rata Share of the Committed Term Loan
Commitment, lend to Borrowers, from time to time prior to the Term Loan
Commitment Termination Date, advances (each a “Term Loan Advance” and
collectively the “Term Loan Advances”) in an aggregate amount not to exceed the
Committed Term Loan Line. When repaid, the Term Loan Advances may not be
re-borrowed. The proceeds of the Term Loan Advances will be sued solely to fund
Permitted Acquisitions. Each Term Loan Advance shall be considered a promissory
note evidencing the amounts due hereunder for all purposes. Lenders’ obligations
to lend hereunder shall terminate on the earlier of (i) the occurrence and
continuance of an Event of Default, or (ii) the Term Loan Commitment Termination
Date.”
 
2.7  Section 2.1.3 (Acquisition Term Loan Facility). The second, fourth and
fifth sentences of Section 2.1.3(b) are amended in their entirety and replaced
with the following:
 
“(b) At least three (3) Business Days before the Funding Date, Agent shall
notify Lenders of Borrowers’ request for such Term Loan Advance. … Not later
than 12:00 p.m., California time, on the date specified for any Term Loan
Advance (which must be a Banking Day), each Lender shall make its Pro Rata Share
of the Term Loan Advance in immediately available funds available to the Agent
at the Agent's office. If Borrowers satisfy the conditions for a Term Loan
Advance specified herein and Lenders deliver the requested funds to Agent, Agent
will disburse such Term Loan Advance by internal transfer to a Borrower’s
deposit account with SVB on the Funding Date. Term Loan Advances for any
Permitted Acquisition may not exceed in the aggregate fifty percent (50%) of the
Total Acquisition Cost for such Permitted Acquisition (which, through September
1, 2006, shall have closed no earlier than June 3, 2005 and which, thereafter,
shall have closed no earlier than 90 days prior to the date of the request for
the corresponding Term Loan Advance).”
 
2.8  Section 2.1.3 (Acquisition Term Loan Facility). Section 2.1.3(c) is amended
in its entirety and replaced with the following:
 
“(c) Lenders’ obligations to lend the undisbursed portion of the Committed Term
Loan Line will terminate if, in Agent’s good faith judgment (in consultation
with the Lenders), there has been a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations, or there has been any material
adverse deviation by Borrowers from the most recent business plan of Borrowers
presented to and accepted by Agent and the Lenders prior to the execution of
this agreement.”
 
3

--------------------------------------------------------------------------------


 
2.9  Section 2.2 (Overadvances). All references to “SVB” in Section 2.2 are
amended and replaced with “Lenders”.
 
2.10  Section 2.3.2 (Committed Revolving Line). The first sentence of Section
2.3.2(a) is amended in its entirety and replaced with the following:
 
“Advances under the Committed Revolving Line accrue interest on the outstanding
principal balance thereof at a per annum rate equal to the Prime Rate.”
 
In addition, all references to “SVB” in Section 2.3.2(b) are amended and
replaced with “Lenders.”
 
2.11  Section 2.3.3 (Term Loan Payments). Section 2.3.3(a) is amended in its
entirety and replaced with the following:
 
“(a) Principal and Interest Payments On Payment Dates. Borrowers will repay the
Term Loan Advances on the terms provided herein and in the Loan Supplement.
Borrowers will make payments to Agent, for the benefit of Lenders, monthly of
principal in advance and/or accrued interest, as set forth herein and in the
Loan Supplement, for each Term Loan Advance (collectively, “Scheduled
Payments”), commencing on the first day of the next month following the Funding
Date with respect to such Term Loan Advance and continuing thereafter during the
Repayment Period on the first day of each calendar month (each a “Payment
Date”). On each Payment date during the Interest Only Period, Borrowers shall
make payments to Agent, for the benefit of Lenders, of accrued but unpaid
interest only for each Term Loan Advance. Beginning on the first Payment Date
following the Interest Only Period and continuing thereafter during the
Repayment Period, Borrowers will pay to Agent, for the benefit of Lenders,
thirty-six (36) equal installments of principal and all accrued interest for
each Term Loan Advance (collectively with the interest-only payments required in
the preceding sentence, each a “Term Loan Payment”). Borrowers’ final Term Loan
Payment for each Term Loan Advance shall be due and payable to Agent, for the
benefit of Lenders, on the Term Loan Maturity Date for such Term Loan Advance
and shall include all outstanding principal and all accrued but unpaid interest
for such Term Loan Advance. Payments received after 12:00 noon California time
are considered received at the opening of business on the next Business Day. A
Term Loan Advance may only be prepaid in accordance with Sections 2.3.3(c) and
2.3.3(d).”
 
4

--------------------------------------------------------------------------------


 
2.12  Section 2.3.3 (Term Loan Payments). The first sentence of Section 2.3.3(b)
is amended in its entirety and replaced with the following:
 
(b) Interest Rate. Borrowers will pay interest on the Payment Dates (as
described above) at the per annum rate of interest equal to the Basic Rate
determined by Agent, as of the Funding Date for each Term Loan Advance in
accordance with the definition of the Basic Rate.
 
2.13  Section 2.3.3 (Term Loan Payments). All references to “Key” in Section
2.3.3(c) and (d) are amended and replaced with “Lenders”.
 
2.14  Section 2.4 (Fees). Section 2.4(a) is amended in its entirety and replaced
with the following:
 
“(a) Term Loan Facility Fee. Borrowers will pay to Agent, for the pro rata
benefit of Lenders, a fully earned, non-refundable term loan facility fee in the
amount of $37,500, due on the date that Borrowers execute and deliver this
Amendment to Agent.”
 
2.15  Section 2.4 (Fees). Section 2.4(b) is amended in its entirety and replaced
with the following:
 
“(b) Committed Revolving Line Facility Fee. Borrowers will pay to Agent, for the
pro rata benefit of Lenders, (a) a fully earned, non-refundable committed
revolving line facility fee in the amount of $12,500 due on the date that
Borrowers execute and deliver this Amendment to Agent, and (b) an annual
facility fee on the Committed Revolving Line in the amount of $31,250 shall be
payable on each anniversary of the date of this Amendment so long as Lenders
have a commitment to make Advances hereunder;”
 
2.16  Section 2.4 (Fees). The following provision is inserted after Section
2.4(b) and before Section 2.4(c) as a new Section 2.4(c)(X):
 
“(X) Term Loan Facility Usage Fee. Borrowers will pay to Agent, for the pro rata
benefit of Lenders, a usage fee, payable quarterly in arrears within 15 days of
the end of each calendar quarter, in an amount equal to the product of .03%
times the per quarter average unused portion of the Acquisition Term Loan
Facility;”
 
2.17  Section 2.4 (Fees). The title and first sentence of Section 2.4(c) as in
effect prior to the date of this Amendment is amended in its entirety and
replaced with the following Section 2.4(c)(Y):
 
“(Y) Committed Revolving Line Facility Usage Fee. Borrowers will pay to Agent,
for the pro rata benefit of Lenders, a usage fee, payable quarterly in arrears
within 15 days of the end of each calendar quarter, in an amount equal to the
product of .03% times the per quarter average Unused Balance.”
 
5

--------------------------------------------------------------------------------


 
2.18  Section 2.4 (Fees). The following provision is inserted as new Section
2.4(e):
 
“(e) “Pro Rata” Fees. All references in this Section 2.4 to the payment of fees
by Agent, “for the ‘pro rata’ benefit of Lenders,” shall exclude from the “pro
rata” calculation the “Existing Facilities” owing to SVB, separately, as
described in Section 2.1.4 of the Agreement (the “Existing Facilities”). For
clarification, the Existing Facilities shall not be included as part of SVB’s
Pro Rata Share of the Committed Revolving Line or the Committed Term Loan Line,
for purposes of determining the amount of fees to which SVB is entitled
hereunder.
 
2.19  Section 2.6 (Obligations of Lenders). Section 2.6 is amended in its
entirety and replaced with the following:
 
“2.6 Obligations of Lenders; Agent’s Right to Assume Funds Available for
Advances. Each Lender’s obligations hereunder, including, but not limited to,
each Lender’s obligation to make Credit Extensions, are several, but not joint.
Unless the Agent shall have been notified by any Lender no later than 10:00 a.m.
on the Banking Day of the proposed funding by the Agent of any Loan that such
Lender does not intend to make available to the Agent such Lender's portion of
the total amount of such Loan, the Agent may assume that such Lender has made
such amount available to the Agent on the date of the Loan and the Agent may, in
reliance upon such assumption, make available to Borrowers a corresponding
amount. If the Agent has made funds available to Borrowers based on such
assumption and such corresponding amount is not in fact made available to the
Agent by such Lender, the Agent shall be entitled to recover such corresponding
amount on demand from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Agent's demand therefor, the Agent
promptly shall notify Borrowers and Borrowers shall pay such corresponding
amount to the Agent. The Agent also shall be entitled to recover from such
Lender interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Agent to Borrowers to
the date such corresponding amount is recovered by the Agent, at a rate per
annum equal to the daily Federal Funds Rate. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Pro Rata Share or to
prejudice any rights which the Agent or Borrowers may have against any Lender as
a result of any default by such Lender hereunder.”
 
2.20  Section 6.7 (Financial Covenants). New Section 6.7(d) hereby is added as
follows:
 
“(d) Changes to GAAP Accounting Regulations. Any changes to GAAP accounting
regulations including, but not limited to, changes to Statement of Financial
Accounting Standards No. 141, Business Combinations, shall not impact the
calculations for purposes of meeting the Financial Covenants or the Financial
Covenants shall be automatically amended upon the effective date of such a new
accounting pronouncement so as to nullify the impact of such a new accounting
pronouncement on the calculation of the Financial Covenants.”
 
6

--------------------------------------------------------------------------------


 
2.21  Section 6.12 (Permitted Acquisitions Financial Covenant). The first
sentence of Section 6.12 is amended in its entirety and replaced with the
following:
 
“As soon as available, but no later than thirty (30) days after the last day of
the month during which the Acquisition Covenant Date occurs, Borrowers shall
deliver to Agent, with respect to each Permitted Acquisition in connection with
which any Lender has made a Credit Extension hereunder, evidence satisfactory to
Agent that as of the Acquisition Covenant Date, the Person acquired in such
Permitted Acquisition shall have a minimum Net Income, based on the annualized
last completed fiscal quarter (prior to the closing of the Permitted
Acquisition) of the Person’s historical financial statements, of no less than
one dollar ($1.00), after giving effect to Pro Forma Adjustments.”
 
2.22  Exhibit C (Borrowing Base Certificate). The reference in Exhibit C to the
Commitment Amount of “$15,000,000” shall mean and refer to $25,000,000.”
 
2.23  Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are added and/or amended in their entirety
and replaced with the following:
 
“Acquisition Covenant Date” means the date ninety (90) days after any Permitted
Acquisition Date (or September 1, 2006 for any Permitted Acquisition that closed
prior to the date of this Amendment and after June 3, 2005).
 
“Basic Rate” is, as of the Funding Date, the per annum rate of interest (based
on a year of 360 days) equal to the sum of (a) the U.S. Treasury note yield to
maturity for a four-year term as quoted in the Wall Street Journal on the day
the Loan Supplement is prepared, plus (b) three percent (3%).
 
“Committed Revolving Line” is a Credit Extension of up to $25,000,000.
 
“Committed Term Loan Line” is a Credit Extension of up to $25,000,000.
 
“Eligible Foreign Accounts” are Accounts for which the account debtor does not
have its principal place of business in the United States but are: (a) covered
by credit insurance satisfactory to Lenders, less any deductible; or (b)
supported by letter(s) of credit acceptable to Lenders; (c) that Lenders approve
in writing, or (d) Accounts for which the principal place of business of the
account debtor is Canada and the aggregate amount of such Accounts does not
exceed $600,000.
 
7

--------------------------------------------------------------------------------


 
“Interest Only Period” is 12 months from the date of this Amendment.
 
“Pro Rata Share” means, with respect to each Lender, the percentage of the
Committed Revolving Line and the Committed Term Loan Line set forth beneath the
name of that Lender on the signature page attached to this Amendment.
 
“Revolving Maturity Date” is June 29, 2009.
 
“Term Loan Commitment Termination Date” is June 29, 2008.
 
“Term Loan Maturity Date” is, with respect to each Term Loan Advance made during
the Interest Only Period, June 29, 2010, and with respect to each Term Loan
Advance made after the Interest Only Period, the third anniversary date of such
Term Loan Advance, or in case of any Term Loan Advance, if earlier than the
applicable date set forth above, the date of acceleration of such Term Loan
Advance by Agent following an Event of Default.
 
3.  Limitation of Amendments.
 
3.1  The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Lenders may now have or may have in the future under or in
connection with any Loan Document.
 
3.2  This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
 
4.  Representations and Warranties. To induce Lenders to enter into this
Amendment, Borrowers hereby represent and warrant to Lenders as follows:
 
4.1  Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
8

--------------------------------------------------------------------------------


 
4.2  Borrowers have the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3  The organizational documents of the Existing Borrowers delivered to Lenders
prior to the date of this Amendment, and of the New Borrowers delivered to Agent
on or before the date of this Amendment, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;
 
4.4  The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;
 
4.5  The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrowers, (b) any contractual restriction
with a Person binding on Borrowers, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrowers, or (d) the organizational documents of Borrowers;
 
4.6  The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on any Borrower, except as already has been obtained or made;
and
 
4.7  This Amendment has been duly executed and delivered by Borrowers and is the
binding obligation of Borrowers, enforceable against Borrowers in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5.  Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
9

--------------------------------------------------------------------------------



6.  Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Agent of this Amendment by each party hereto, (b)
delivery by the New Borrowers to Agent of their respective certified Articles or
Certificate of Incorporation and good standing certificates certified by the
Secretary of State of the States of each New Borrowers’ respective jurisdiction
of organization (in each case as of a date no earlier than thirty (30) days
prior to the date of this Amendment), (c) Agent’s receipt of certified copies,
dated as of a recent date, of financing statement searches, as Agent shall
request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or will be terminated or released, (d)
Borrowers’ payment of a facility fee, (x) on account of the Term Loan, in an
amount equal to $37,500, and (y), on account of the Committed Revolving Line, in
an amount equal to $12,500, (e) the due execution and delivery to Agent of
Intellectual Property Security Agreements by each New Borrower, (f) a Perfection
Certificate and Joinder Agreement from each New Borrower, and (g) such other and
further documents as Agent or any Lender shall reasonably request.

 
[Signature pages follows.]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 

 LENDERS    BORROWERS        KEYBANK NATIONAL ASSOCIATION    PERFICIENT, INC.  
           By:  /s/ Lawrence A. Mack    By: /s/ John T. McDonald  Name: Lawrence
A. Mack    Name: John T. McDonald  Title: Vice President    Title: Chairman and
CEO        50% of Committed Revolving Line;    PERFICIENT GENISYS, INC.  50% of
Committed Term Loan Line                By: /s/ John T. McDonald  SILICON VALLEY
BANK    Name: John T. McDonald      Title: President and CEO        By: /s/
Philip A. White      Name: Philip A. White    PERFICIENT CANADA CORP.
 Title: Vice President            50% of Committed Revolving Line;    By: /s/
John T. McDonald  50% of Committed Term Loan Line    Name: John T. McDonald    
 Title: President and CEO        AGENT          PERFICIENT MERITAGE, INC.
 SILICON VALLEY BANK                By: /s/ John T. McDonald  By: /s/ Philip A.
White    Name: John T. McDonald  Name: Philip A. White    Title: President and
CEO  Title: Vice President                PERFICIENT ZETTAWORKS, INC.          
       By: /s/ John T. McDonald      Name: John T. McDonald    
Title: President and CEO

 
[Signature Page to Amendment to Amended and Restated Loan and Security
Agreement]
[Signatures Continued Next Page]
 

--------------------------------------------------------------------------------


 

     BORROWERS [Cont’d]            PERFICIENT IPATH, INC.                
 By: /s/ John T. McDonald      Name: John T. McDonald      Title: President and
CEO                  PERFICIENT VIVARE, INC.                  By: /s/ John T.
McDonald      Name: John T. McDonald      Title: President and CEO              
   PERFICIENT BAY STREET, LLC                  By: /s/ John T. McDonald    
 Name: John T. McDonald      Title: President and CEO                
 PERFICIENT INSOLEXEN, LLC                  By: /s/ John T. McDonald    
 Name: John T. McDonald      Title: President and CEO


 
[Signature Page to Amendment to Amended and Restated Loan and Security
Agreement]
 

--------------------------------------------------------------------------------


 